DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021 and 11/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 objected to because of the following informalities:  in line 2 of the claim, “sever” should be “server”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2, 3, 6-9, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 2, the claim recites the method as claimed in claim 1, wherein the obtaining the first tag list comprises: obtaining the tags corresponding to the content browsed by the user in the target time period; selecting tags with browsing times greater than target times from obtained tags, and generate the first tag list. Furthermore, claim 2 is dependent upon claim 1, which recites a content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period; obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list; obtaining tags selected by the user from the second tag list, and generating a new recommended tag list; and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
	Claim 2 recites the following abstract idea: 
selecting tags with browsing times greater than target times from obtained tags: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally selecting tags based on a mental comparison of their associated browsing times and a target time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  

	MPEP § 2106.07 states that dependent claims must be individually evaluated for subject matter eligibility : “even if an independent claim is determined to be eligible, a dependent claim may be ineligible because it adds a judicial exception without also adding limitations that integrate the judicial exception or provide significantly more.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
The method as claimed in claim 1, wherein the obtaining the first tag list comprises: obtaining the tags corresponding to the content browsed by the user in the target time period;
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of obtaining first and second tag lists, as well as tags selected by a user) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of generating a recommended list, as well as obtaining content to push to a mobile terminal) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
The method as claimed in claim 1, wherein the obtaining the first tag list comprises: obtaining the tags corresponding to the content browsed by the user in the target time period;
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as tag lists, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.


	Thus claim 2 is not patent eligible. Claim 17 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.


	Regarding claim 3, the claim recites the method as claimed in claim 1, wherein the obtaining the first tag list comprises: obtaining the tags corresponding to the content browsed by the user in the target time period; selecting a target number of tags from the obtained tags according to browsing times from high to low, and generating the first tag list. Furthermore, claim 3 is dependent upon claim 1, which recites a content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period; obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list; obtaining tags selected by the user from the second tag list, and generating a new recommended tag list; and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
	Claim 3 recites the following abstract idea: 
selecting a target number of tags from the obtained tags according to browsing times from high to low: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally selecting tags based on a mental comparison of their associated browsing times  

	MPEP § 2106.07 states that dependent claims must be individually evaluated for subject matter eligibility : “even if an independent claim is determined to be eligible, a dependent claim may be ineligible because it adds a judicial exception without also adding limitations that integrate the judicial exception or provide significantly more.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
The method as claimed in claim 1, wherein the obtaining the first tag list comprises: obtaining the tags corresponding to the content browsed by the user in the target time period;
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of obtaining first and second tag lists, as well as tags selected by a user) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional 
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of generating a recommended list, as well as obtaining content to push to a mobile terminal) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
The method as claimed in claim 1, wherein the obtaining the first tag list comprises: obtaining the tags corresponding to the content browsed by the user in the target time period;
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as tag lists, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.


	Thus claim 3 is not patent eligible. Claim 18 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

 	Regarding claim 6, the claim recites the method as claimed in claim 1, wherein before obtaining the second tag list, the method further comprises: determining whether similarity between the first tag list and the stored recommended tag list is less than a preset threshold value; and in response to determining the similarity between the first tag list and the stored recommended tag list being less than the preset threshold value, performing operations of obtaining the second tag list. Claim 6 is dependent upon claim 1 and includes limitations of claim 1 which recites a content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period; obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list; obtaining tags selected by the user from the second tag list, and generating a new recommended tag list; and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
	Claim 6 recites the following abstract idea:
determining whether similarity between the first tag list and the stored recommended tag list is less than a preset threshold value: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining similarity between tag lists based on a mental evaluation, and comparing this similarity to a threshold similarity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  

	MPEP § 2106.07 states that dependent claims must be individually evaluated for subject matter eligibility : “even if an independent claim is determined to be eligible, a dependent claim may be 
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
and in response to determining the similarity between the first tag list and the stored recommended tag list being less than the preset threshold value, performing operations of obtaining the second tag list: these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of obtaining a tag list) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of generating a recommended list, as well as obtaining content to push to a mobile terminal) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
and in response to determining the similarity between the first tag list and the stored recommended tag list being less than the preset threshold value, performing operations of obtaining the second tag list: 
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

	Thus claim 6 is not patent eligible. Claim 19 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 7, the claim recites: The method as claimed in claim 1, wherein the obtaining the second tag list comprises: sorting tags in the first tag list and tags in the recommended tag list from high to low according to user's browsing times, and generating the second tag list: Claim 7 is dependent upon claim 1 and includes limitations of claim 1 which recites a content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period; obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list; obtaining tags selected by the user from the second tag list, and generating a new recommended tag list; and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
Claim 7 recites the following abstract idea:
wherein the obtaining the second tag list comprises: sorting tags in the first tag list and tags in the recommended tag list from high to low according to user's browsing times: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally sorting tags in a first tag list and a recommendation list based on a mental evaluation of a user’s browsing times for each tag. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  

	MPEP § 2106.07 states that dependent claims must be individually evaluated for subject matter eligibility : “even if an independent claim is determined to be eligible, a dependent claim may be ineligible because it adds a judicial exception without also adding limitations that integrate the judicial exception or provide significantly more.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
generating the second tag list: these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of generating a tag list) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of generating a recommended list, as well as obtaining content to push to a mobile terminal) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
generating the second tag list: these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as tag lists, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

	Thus claim 7 is not patent eligible. Claim 20 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

claim 8, the claim recites: The method as claimed in claim 1, wherein the obtaining the second tag list comprises: combining the first tag list and the recommended tag list as two sub tag lists respectively and generating the second tag list. Claim 8 is dependent upon claim 1 and includes limitations of claim 1 which recites a content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period; obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list; obtaining tags selected by the user from the second tag list, and generating a new recommended tag list; and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
Claim 8 recites the following abstract idea:
wherein the obtaining the second tag list comprises: combining the first tag list and the recommended tag list as two sub tag lists respectively: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally combining two separate tags into one based on a mental evaluation of the two lists. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  

	MPEP § 2106.07 states that dependent claims must be individually evaluated for subject matter eligibility : “even if an independent claim is determined to be eligible, a dependent claim may be ineligible because it adds a judicial exception without also adding limitations that integrate the judicial exception or provide significantly more.
Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
generating the second tag list
 these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of obtaining and generating a tag list) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of generating a recommended list, as well as obtaining content to push to a mobile terminal) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
generating the second tag list: these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as tag lists, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional 
	Thus claim 8 is not patent eligible.

Regarding claim 9, the claim recites: The method as claimed in claim 1, wherein before obtaining tags selected by the user from the second tag list, the method further comprises: setting a tag in the second tag list with user's browsing times greater than specified times as a selected tag. Claim 9 is dependent upon claim 1 and includes limitations of claim 1 which recites a content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period; obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list; obtaining tags selected by the user from the second tag list, and generating a new recommended tag list; and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
Claim 9 recites the following abstract idea:
wherein before obtaining tags selected by the user from the second tag list, the method further comprises: setting a tag in the second tag list with user's browsing times greater than specified times as a selected tag: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally evaluating a tag’s associated browsing time to a specified time and mentally selecting that tag. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  

	MPEP § 2106.07 states that dependent claims must be individually evaluated for subject matter eligibility : “even if an independent claim is determined to be eligible, a dependent claim may be ineligible because it adds a judicial exception without also adding limitations that integrate the judicial exception or provide significantly more.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of obtaining and generating a tag list) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of generating a recommended list, as well as obtaining content to push to a mobile terminal) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period
obtaining a second tag list, wherein the second tag list is generated according to both the first tag list and a stored recommended tag list
obtaining tags selected by the user from the second tag list and generating a new recommended tag list
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as tag lists, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

	Thus, claim 9 is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 8-10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Patent Publication No. 20140331142), hereinafter Li, in view of Howes (U.S. Patent Publication No. 20110225197), hereinafter Howes.

claim 1, Li discloses a content recommendation method, comprising: obtaining a first tag list, wherein the first tag list is generated according to tags corresponding to content browsed by a user in a target time period (in FIG. 3 and paragraphs 0070-0080, Li details a content recommendation method. In steps 300-303, Li details collecting “statistics of the user's browsing history over a preconfigured time period to obtain the user's browsing preference information.” In an implementation of this method, Li details that when a user is “browsing a webpage,” equivalent to content browsed by a user in a target time period, the recommendation system “analyzes the webpage being browsed by the user to determine at least one TAGs.” The “at least one TAGs,” which Li specifies in paragraph 0029 to “be considered as a topic keyword or a label for identifying webpage contents,” is considered equivalent to a first tag list).	obtaining a second tag list (in paragraph 0074, Li details that the system “obtains from the TAG database a URL list corresponding to each TAG.” This group of URL lists that correspond to each tag is considered equivalent to a second TAG list, as it consists of one or more tags with their corresponding URL lists).
 wherein the second tag list is generated according to both the first tag list and a stored recommended tag list (as stated above, in paragraph 0074, a second tag list is generated by obtaining from a “TAG database a URL list corresponding to each TAG.” “Each TAG” is in reference to the “at least one TAGS” detailed in paragraph 0073, a first tag list. A TAG database, detailed in paragraph 0034 is considered equivalent to a stored recommendation list, as it “may include a plurality of TAGs, and each TAG may correspond to a list of URLs.” The websites that correspond to these URLS “are then used to recommend contents related to the TAG to the user.” Since this TAG database is used to “recommend contents” to a user, it is considered a stored recommendation tag list).
obtaining tags selected by the user from the second tag list (in FIG. 3 and paragraphs 0070-0080, in steps 305-307, Li describes that after obtaining a URL list for each tag, equivalent to a second user clicks on a linked TAG in the webpage using a user interface,” equivalent to selecting, the system will recommend content to the user).
However, Li does not disclose and generating a new recommended tag list and pushing content corresponding to tags in the new recommended tag list to a mobile terminal. Li teaches the recommendation of content, but does not specify that this recommendation comes from a generated recommendation tag list.
However, in the same field of endeavor, Howes discloses and generating a new recommended tag list (in FIG. 5 and paragraphs 0048 and 0051-0053, Howes details determining feeds based on user’s browsing activity. Howes specifies that the “feed recommendation module 306 repeatedly uses its modules like associated feed module 406 to determine feed recommendations for the user and transmit the feed recommendations to the user.” These repeated “feeds” are considered tag lists: as described in paragraph 0027, these feeds are determined “based on the received user data,” which includes “user’s activities as the user browses the web.” This definition corresponds to the definition of a tag by claim 1 as corresponding to content browsed by a user. Furthermore, in paragraph 0046-0047, Howes details that a feed module receives “relevant data” and determines feeds associated with this data. This data could include characteristics of a user such as “topics of interest,” considered equivalent to one or more tags. Howes specifies that the “feed recommendation module 306 repeatedly uses its modules like associated feed module 406 to determine feed recommendations . . .” This is considered to embody a case where a new recommendation feed, equivalent to a new recommendation tag list is generated).
and pushing content corresponding to tags in the new recommended tag list to a mobile terminal (in paragraph 0051, Howes specifies that the “feed recommendation module 306 repeatedly uses its modules like associated feed module 406 to determine feed recommendations for the user and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to a server/browser structure for updating content recommendations) and arrived at a tag list content recommendation system with a server/browser structure for updating content recommendations. A person of ordinary skill in the database field would be motivated to make such a combination to “obtain automatically for a user feeds that are likely to be relevant to the user” (Howes paragraph 0008).

Claim 16 is similarly rejected. Refer to claim 1 for analysis.

Regarding claim 2, Li in view of Howes discloses the method as claimed in claim 1. Li further discloses wherein the obtaining the first tag list comprises: obtaining the tags corresponding to the content browsed by the user in the target time period . . . and generate the first tag list (in FIG. 3 and paragraphs 0070-0080, in steps 300-303, Li details collecting “statistics of the user's browsing history over a preconfigured time period to obtain the user's browsing preference information.” In an implementation of this method, Li details that when a user is “browsing a webpage,” equivalent to content browsed by a user in a target time period, the recommendation system “analyzes the webpage being browsed by the user to determine at least one TAGs.” The “at least one TAGs,” which Li specifies 
However, Li does not disclose selecting tags with browsing times greater than target times from obtained tags.
However, in the same field of endeavor, Howes discloses selecting tags with browsing times greater than target times from obtained tags (in paragraph 0042, Howes discusses determining relevant data from “received associated data,” trimming this data and using this “trimmed associated data” to recommend feeds. A module “selects the relevant data from the associated data,” and this relevancy is “based on the frequency with which the user accessed the website corresponding to the associated data.” The selection of data based on the frequency of access is considered selecting data with larger browsing times than a standard. In an example in paragraph 0043, Howes details that the system considers data “where the user spends an hour a day more relevant than data associated with a website where the user spends five minutes per week.” The browsing time of an hour a day is greater than five minutes, with five minutes considered equivalent to a minimum target time). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to determining relevancy based on browsing time) and arrived at a tag list content recommendation system with relevant content determined by browsing time. A person of ordinary skill in the database field would be motivated to make such a combination to “obtain automatically for a user feeds that are likely to be relevant to the user” (Howes paragraph 0008).

Claim 17 is similarly rejected. Refer to claim 2 for analysis.

claim 3, as stated above, Li in view of Howes discloses the method as claimed in claim 1, wherein the obtaining the first tag list comprises: obtaining the tags corresponding to the content browsed by the user in the target time period . . . and generate the first tag list (in FIG. 3 and paragraphs 0070-0080, in steps 300-303, Li details collecting “statistics of the user's browsing history over a preconfigured time period to obtain the user's browsing preference information.” In an implementation of this method, Li details that when a user is “browsing a webpage,” equivalent to content browsed by a user in a target time period, the recommendation system “analyzes the webpage being browsed by the user to determine at least one TAGs.” The “at least one TAGs,” which Li specifies in paragraph 0029 to “be considered as a topic keyword or a label for identifying webpage contents,” is considered equivalent to a first tag list).
However, Li does not disclose selecting a target number of tags from the obtained tags according to browsing times from high to low.
However, in the same field of endeavor, Howes discloses selecting a target number of tags from the obtained tags according to browsing times from high to low (in paragraph 0042-0044, Howes details a relevant data determination module that “selects the relevant data based on the amount of time the user spends on a website.” This data could be “search terms” and “web addresses” that are considered equivalent to tags. This selection considers data more relevant given a user’s “temporal usage” over a user’s frequency of visits and considers this data more relevant for selection. Selecting data based on and amount of time, and giving more preference to websites where user’s spend more time is considered equivalent to selecting tags according to browsing times from high to low. In an example in paragraph 0043, Howes details that the system considers data “where the user spends an hour a day more relevant than data associated with a website where the user spends five minutes per week.” This selection of data corresponding to an hour browsing time over 5 minutes of browsing is considered selecting tags from high to low. In paragraph 0044, Howes specifies that an “adequate” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to determining relevancy based on browsing time) and arrived at a tag list content recommendation system with a relevant target amount of content determined by browsing time. A person of ordinary skill in the database field would be motivated to make such a combination to “obtain automatically for a user feeds that are likely to be relevant to the user” (Howes paragraph 0008).

	Claim 18 is similarly rejected. Refer to claim 3 for analysis.

Regarding claim 4, as stated above, Li in view of Howes discloses the method as claimed in claim 1. Howes further discloses wherein the target time period is a time period between time when the recommended tag list was generated last time and current time (in paragraph 0048, Howes details that in between recommending feeds to a user, the system “waits for a predetermined amount of time before recommending feeds to the user again.” The system repeatedly “determines feed recommendations for the user,” but does so in these predetermined time intervals. This “predetermined amount of time” is considered equivalent to a time period between time when the last recommended list was generated and the present time it was generated).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to updating recommendations lists at time intervals) and arrived at a tag list content recommendation system that updates recommendation lists according to time intervals. A 

Regarding claim 5, as stated above, Li in view of Howes disclose the method as claimed in claim 1. Li further discloses wherein the target time period is a pre-stored time period (in FIG. 3 and paragraphs 0070-0080, and in steps 300-303, Li details collecting “statistics of the user's browsing history over a preconfigured time period to obtain the user's browsing preference information.” In paragraph 0055, Li specifies that this preconfigured time period “may be set in advance according to actual needs”).

Regarding claim 8, as stated above, Li in view of Howes teaches the method as claimed in claim 1. Li further discloses wherein the obtaining the second tag list comprises: combining the first tag list and the recommended tag list as two sub tag lists respectively and generating the second tag list (as stated above, in paragraph 0073-0075, Li details that  a second tag list is generated by obtaining from a “TAG database a URL list corresponding to each TAG.” “Each TAG” is in reference to the “at least one TAGS” detailed in paragraph 0073, a first tag list. A TAG database, detailed in paragraph 0034 is considered equivalent to a stored recommendation list, as it “may include a plurality of TAGs, and each TAG may correspond to a list of URLs.” The websites that correspond to these URLS “are then used to recommend contents related to the TAG to the user.” Since this TAG database is used to “recommend contents” to a user, it is considered a stored recommendation tag list. The combining of “at least one TAGs” corresponding to a first tag list as well as the “URL lists” from a TAG database as a recommended tag list into a “URL list corresponding to each TAG” is considered the combining of two sub lists into a second list).

claim 9, as stated above, Li in view of Howes discloses the method as claimed in claim 1. Howes further discloses wherein before obtaining tags selected by the user from the second tag list, the method further comprises: setting a tag in the second tag list with user's browsing times greater than specified times as a selected tag (in paragraph 0042-0044, Howes details a relevant data determination module that “selects the relevant data based on the amount of time the user spends on a website.” This data could be “search terms” and “web addresses” that are considered equivalent to tags. This selection considers data more relevant given a user’s “temporal usage” over a user’s frequency of visits and considers this data more relevant for selection. Selecting data based on and amount of time, and giving more preference to websites where user’s spend more time is considered equivalent to selecting tags greater than specified times. This “selected” search terms and addresses are considered as part of a second list, since as specified in paragraphs 0047-0049, the recommendation system repeatedly suggests feeds to the user and collects user data from the feed, such as browsing time and with each suggestion, “the associated feed module 406 receives the relevant data from the relevant data determination module 404 and determines feeds associated with the relevant data”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to setting tags as selected) and arrived at a tag list content recommendation system that updates recommendation lists according to time intervals. A person of ordinary skill in the database field would be motivated to make such a combination to “obtain automatically for a user feeds that are likely to be relevant to the user” (Howes paragraph 0008).

Regarding claim 10, as stated above, Li in view of Howes discloses the method as claimed in claim 1. Howes further discloses wherein the obtaining tags selected by the user from the second tag list, and generating the new recommended tag list comprises: sending the second tag list to the mobile terminal and indicating the mobile terminal to provide tags in the second tag list to the user for selection (in paragraph 0053, Howes details that “after the application server transmits 508 the feed recommendations to browser 108, the browser 108 queries 510 the user on whether the user wants one or more of the recommended feeds.” This transmission is considered equivalent to sending a tag list to a mobile terminal to display, as this browser is browser is hosted by a “client 102,” an embodiment of which is a “handheld computing device,” as detailed in paragraph 0021. Furthermore, in paragraph 0051 Howes specifies that the “feed recommendation module 306 repeatedly uses its modules like associated feed module 406 to determine feed recommendations . . .” This is considered to embody a case where a new recommendation feed, equivalent to a second tag list, is generated.).  
receiving a selection result returned by the mobile terminal according to selection of the user (as stated in paragraph 0053, Howes specifies that a “browser 108 receives 512 from the user an input indicating one or more recommended feeds selected by the user” and subsequently “transmits 514 the selected feeds to application server 104.” The browser is hosted by a “client 102,” an embodiment of which is a “handheld computing device,” as detailed in paragraph 0021). 
and generating the new recommended tag list from tags selected by the user in the selection result (as stated in paragraph 0053, Howes specifies that a “browser 108 receives 512 from the user an input indicating one or more recommended feeds selected by the user” and subsequently “transmits 514 the selected feeds to application server 104.” In paragraph 0051, Howes specifies that the aforementioned process is an embodiment of a server “collecting user data,” and that the server “receives user data and determines 506 feed recommendations for the user based on received user data.” Howes specifies that the “feed recommendation module 306 repeatedly uses its modules like associated feed module 406 to determine feed recommendations for the user and transmit the feed recommendations to the user.” This is considered to embody a case where a new subsequent recommendation feed, after a second feed, equivalent to a new recommendation tag list is generated).

Regarding claim 12, Li teaches a content recommendation method, comprising: obtaining and displaying a second tag list from a server (in FIG. 3 and paragraphs 0070-0080, Li details a content recommendation method. As stated above, in paragraph 0074, a second tag list is generated by obtaining from a “TAG database a URL list corresponding to each TAG.” In steps 305, the content of a webpage visited by a user is sorted according to this URL list, and links TAGs associated with the URL lists to a content integration page. The system then “adds the linked TAGs in the webpage being browsed by the user.” This adding of TAGs to the webpage is considered equivalent to displaying a second tag list. The obtaining of the URL list for each TAG, as well as the displaying of TAGs is done by a “content recommendation system,” which Li details in paragraph 0033 “may be disposed on a terminal, on a server, or a combination of a terminal and a server.” Li states that “a browser client on the terminal may obtain the webpage being browsed by the user and send the webpage to the server, and the server may analyze the webpage being browsed by the user, and determine the TAGs from the webpage”).
wherein the second tag list is generated according to both a first tag list and a stored recommended tag list (as stated above, in paragraph 0074, a second tag list is generated by obtaining from a “TAG database a URL list corresponding to each TAG.” “Each TAG” is in reference to the “at least one TAGS” detailed in paragraph 0073, a first tag list. A TAG database, detailed in paragraph 0034 is considered equivalent to a stored recommendation list, as it “may include a plurality of TAGs, and each TAG may correspond to a list of URLs.” The websites that correspond to these URLS “are then used to recommend contents related to the TAG to the user.” Since this TAG database is used to “recommend contents” to a user, it is considered a stored recommendation tag list).
 and the first tag list is generated according to tags corresponding to content browsed by a user in a target time period (in FIG. 3 and paragraphs 0070-0080, and in steps 300-303, Li details collecting “statistics of the user's browsing history over a preconfigured time period to obtain the user's at least one TAGs,” which Li specifies in paragraph 0029 to “be considered as a topic keyword or a label for identifying webpage contents,” is considered equivalent to a first tag list).
However, Li does not disclose receiving user's selection of tags in the second tag list and returning a selection result to a server and indicating the server to generate a new recommended tag list based on the selection result; and receiving content recommended by the server according to the new recommendation tag list. Li discloses a server/browser system but does not specify that the server receive selections and recommend content based on a selection of a second tag list.
However, in the same field of endeavor, Howes discloses receiving user's selection of tags in the second tag list and returning a selection result to a server (in FIG. 5 and paragraphs 0048 and 0051-0053, Howes details determining feeds based on user’s browsing activity. Howes specifies that the “feed recommendation module 306 repeatedly uses its modules like associated feed module 406 to determine feed recommendations for the user and transmit the feed recommendations to the user.” These repeated “feeds” are considered tag lists: as described in paragraph 0027, these feeds are determined “based on the received user data,” which includes “user’s activities as the user browses the web.” This definition corresponds to the definition of a tag by claim 12 as corresponding to content browsed by a user. Furthermore, in paragraph 0046-0047, Howes details that a feed module receives “relevant data” and determines feeds associated with this data. This data could include characteristics of a user such as “topics of interest,” considered equivalent to one or more tags. A repetition of transmitting feeds to a user is considered equivalent to obtaining first and second tag lists. Howes further specifies in paragraph 0053 that a “browser 108 receives 512 from the user an input indicating one or more recommended feeds selected by the user” and subsequently “transmits 514 the selected feeds to application server 104”).
and indicating the server to generate a new recommended tag list based on the selection result (as stated in paragraph 0053, Howes specifies that a “browser 108 receives 512 from the user an input indicating one or more recommended feeds selected by the user” and subsequently “transmits 514 the selected feeds to application server 104.” In paragraph 0051, Howes specifies that the aforementioned process is an embodiment of a server “collecting user data,” and that the server “receives user data and determines 506 feed recommendations for the user based on received user data.” Howes specifies that the “feed recommendation module 306 repeatedly uses its modules like associated feed module 406 to determine feed recommendations for the user and transmit the feed recommendations to the user.” This is considered to embody a case where a new recommendation feed, equivalent to a new recommendation tag list is generated).
and receiving content recommended by the server according to the new recommendation tag list (in paragraph 0052, Howes details that after determining new feed recommendation, the server waits a certain amount of time and then “transmits additional feed recommendations to browser 108”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to a server/browser structure for updating content recommendations) and arrived at a tag list content recommendation system with a server/browser structure for updating content recommendations. A person of ordinary skill in the database field would be motivated to make such a combination to “obtain automatically for a user feeds that are likely to be relevant to the user” (Howes paragraph 0008).

claim 14, as stated above, Li in view of Howes disclose the method as claimed in claim 12. Howes further discloses wherein the returning the selection result to the server comprises: returning a selected tag to the server (in FIG. 5 and paragraphs 0048 and 0051-0053, Howes details determining feeds based on user’s browsing activity. Howes specifies that the “feed recommendation module 306 repeatedly uses its modules like associated feed module 406 to determine feed recommendations for the user and transmit the feed recommendations to the user.” These repeated “feeds” are considered tag lists: These repeated “feeds” are considered tag lists: as described in paragraph 0027, these feeds are determined “based on the received user data,” which includes “user’s activities as the user browses the web.” This definition corresponds to the definition of a tag by claim 12 as corresponding to content browsed by a user. A repetition of transmitting feeds to a user is considered equivalent to obtaining first and second tag lists. Howes further specifies in paragraph 0053 that a “browser 108 receives 512 from the user an input indicating one or more recommended feeds selected by the user” and subsequently “transmits 514 the selected feeds to application server 104”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to a server/browser structure for updating content recommendations) and arrived at a tag list content recommendation system with a server/browser structure for updating content recommendations. A person of ordinary skill in the database field would be motivated to make such a combination to “obtain automatically for a user feeds that are likely to be relevant to the user” (Howes paragraph 0008).

Regarding claim 15, as stated above, Li in view of Howes disclose the method as claimed in claim 12. Howes further discloses wherein the returning the selection result to the server comprises: adding a selected identification to a tag selected by the user in the second tag list and returning a second tag list with the selection identification the server (Howes specifies in paragraph 0053 that a “browser 108 receives 512 from the user an input indicating one or more recommended feeds selected by the user” and subsequently “transmits 514 the selected feeds to application server 104” The selected feeds are understood to be transmitted with a selected identification).
and indicating the server to generate a new recommended tag list through a tag with a selection identification (as stated in paragraph 0053, Howes specifies that a “browser 108 receives 512 from the user an input indicating one or more recommended feeds selected by the user” and subsequently “transmits 514 the selected feeds to application server 104.” In paragraph 0051, Howes specifies that the aforementioned process is an embodiment of a server “collecting user data,” and that the server “receives user data and determines 506 feed recommendations for the user based on received user data”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to a server/browser structure for updating content recommendations) and arrived at a tag list content recommendation system with a server/browser structure for updating content recommendations. A person of ordinary skill in the database field would be motivated to make such a combination to “obtain automatically for a user feeds that are likely to be relevant to the user” (Howes paragraph 0008).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Howes and in further view of Lamere (U.S. Patent Publication No. 20100161620), hereinafter Lamere.

claim 6, as stated above, Li in view of Howes discloses the method as claimed in claim 1. However, Li in view of Howes does not disclose wherein before obtaining the second tag list, the method further comprises: determining whether similarity between the first tag list and the stored recommended tag list is less than a preset threshold value; and in response to determining the similarity between the first tag list and the stored recommended tag list being less than the preset threshold value, performing operations of obtaining the second tag list.
However, in the same field of endeavor, Lamere discloses wherein before obtaining the second tag list, the method further comprises: determining whether similarity between the first tag list and the stored recommended tag list is less than a preset threshold value (in paragraphs 0050-0051, Lamere details “obtain[ing] a tag cloud” for a specified “item.” This “specified tag cloud,” understood to be equivalent to a tag list, is then compared to a group of “tag clouds of items in the data store,” in order to “determine similarity” between them. This group of tag clouds are stored in a data store, which is defined in paragraph 0039 as a “recommendation data store.” This specified tag cloud is considered a first tag list, and the tag clouds of the recommendation data store is considered equivalent to a stored recommended tag list. The results of this similarity determination “is a set or list of items that are similar to the specified item according to comparisons of the tag cloud.” This list is filtered based on a “similarity threshold” so that only items that are above the threshold are included in the list. Items that are below the threshold are “filter[ed]” from the list. This filtering is considered dependent on if the similarity between the specified tag cloud and the data store tag cloud is low enough to qualify for filtering.
and in response to determining the similarity between the first tag list and the stored recommended tag list being less than the preset threshold value, performing operations of obtaining the second tag list (as stated above, in paragraphs 0050-0051, Lamere details “obtain[ing] a tag cloud” for a specified “item.” This “specified tag cloud,” understood to be equivalent to a tag list, is then 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system), Howes (directed to a server/browser structure for updating content recommendations), and Lamere (directed to determining a new list based on similarity thresholds) and arrived at a tag list content recommendation system with new content lists determined by similarity thresholds. A person of ordinary skill in the database field would be motivated to make such a combination to “steer recommendations towards more relevant content, and thus may receive more personalized and directed recommendations.” (Lamere paragraph 0003).

Claim 19 is similarly rejected. Refer to claim 6 for analysis.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Howes and in further view of Wang (CN Patent No. 102214207), hereinafter Wang.

claim 7, as stated above, Li in view of Howes discloses the method as claimed in claim 1. However, Li in view of Howes does not disclose wherein the obtaining the second tag list comprises: sorting tags in the first tag list and tags in the recommended tag list from high to low according to user's browsing times, and generating the second tag list.
However, in the same field of endeavor, Wang discloses wherein the obtaining the second tag list comprises: sorting tags in the first tag list and tags in the recommended tag list from high to low according to user's browsing times (in paragraph 0044, Wang describes a “sorting device 14” for sorting “attribute sets” containing content information. This device takes in browsing times and frequency, and “according to the browsing times in descending order, obtaining ordering result of each attribute set of the first information entity is: 1) a main actor 2) movie basic information.” These two attribute sets of a “actor” and “movie information” are considered tag lists, as they contain attributes of the content that they represent. At least one of these lists is considered a recommendation list, as per the description in the abstract that, after ordering, “the attribute set most likely related to the user is arranged at front, improving experience degrees of the user.” Wang further states that these attribute sets “combine with each other for weighting determining arrangement sequence of the set of attributes.” This is understood to embody combining both attribute sets into a “set of attributes” for sorting.
and generating the second tag list (in paragraph 0044, the “ordering result” that Wang obtains after arranging the attribute sets “according to the browsing times in descending order,” is considered equivalent to a second tag list).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system), Howes (directed to a server/browser structure for updating content recommendations), and Wang (directed to ranking content based on user dwell time) and arrived at a tag list content recommendation system with content lists ranked by user dwell time. A person of ordinary skill in the 

Claim 20 is similarly rejected. Refer to claim 7 for analysis.


Claims 11 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Howes, and in further view of Gabriel (U.S. Patent Publication No. 20150262069), hereinafter Gabriel.

Regarding claim 11, as stated above, Li in view of Howes teach the method as claimed in claim 1. Howes further teaches wherein the pushing content corresponding to tags in the new recommended tag list to the mobile terminal comprises: receiving a content recommendation request sent by mobile terminal (as stated in paragraph 0053, Howes specifies that a “browser 108 receives 512 from the user an input indicating one or more recommended feeds selected by the user” and subsequently “transmits 514 the selected feeds to application server 104.” This selection of a feed by a user is considered equivalent to a request for content recommendation, as it is a response to a query asking “whether the user wants one or more of the recommended feeds.” As detailed in paragraph 0021, the browser that sends this selection is hosted on “client 102” an embodiment of which is a “handheld computing device”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to a server/browser structure for updating content recommendations) and arrived at a tag list content recommendation system with a server/browser structure for updating content recommendations. A person of ordinary skill in the database field would be motivated to make 
However, Li in view of Howes does not teach searching content corresponding to the new recommended tag list; and returning searched content to the mobile terminal.
However, in the same field of endeavor, Gabriel teaches searching content corresponding to the new recommended tag list (in paragraph 0099, Gabriel teaches a “CSR” or content scoring and recommendation engine that “can perform a search query against all content items indexed over a given timeframe, using the interest keyword list.” This “keyword list” is defined in paragraph 0098, to be a mapping of “each topic a user is subscribed to” onto a “set of keywords,” understood to be equivalent to a content recommendation tag list).
 and returning searched content to the mobile terminal (in paragraph 0104, Gabriel specifies that this keyword list can be processed “to generate a scored, sorted, personalized list of content recommendations for the user over the specified time period for the query.” In paragraph 0102, Gabriel details that a user accesses the system “via the mobile personalization application 120” which is detailed in FIG. 1 to be part of a “mobile device,” equivalent to a mobile terminal. Thus, the user is understood to access these generated content recommendations that are generated “for the user,” via the mobile device).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system), Howes (directed to setting tags as selected), and Gabriel (directed to a searching system for content topics) and arrived at a tag list content recommendation system that updates recommendation lists according to time intervals and toggles selected tags from users. A person of ordinary skill in the database field would be motivated to make such a combination to “help the users of mobile computing 

Regarding claim 13, as stated above, Li in view of Howes disclose the method as claimed in claim 12. Howes further details wherein the second tag list comprises a tag set as selected (Howes specifies in paragraph 0053 that a “browser 108 receives 512 from the user an input indicating one or more recommended feeds selected by the user” and subsequently “transmits 514 the selected feeds to application server 104.” This selection is considered equivalent to a tag list that comprises a tag set as selected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system) and Howes (directed to setting tags as selected) and arrived at a tag list content recommendation system that updates recommendation lists according to time intervals. A person of ordinary skill in the database field would be motivated to make such a combination to “obtain automatically for a user feeds that are likely to be relevant to the user” (Howes paragraph 0008).
However, Li in view of Howes does not teach and the receiving user's selection of tags in the second tag list comprises: in response to receiving a selection of a selected tag, setting the selected tag as an unselected tag; and in response to receiving a selection of an unselected tag, setting the unselected tag as a selected tag. While Howes and Li detail a user selecting a tag, these references do not detail the toggling system detailed by this limitation.
However, in the same field of endeavor, Gabriel teaches and the receiving user's selection of tags in the second tag list comprises: in response to receiving a selection of a selected tag, setting the selected tag as an unselected tag (in paragraph 0049 and FIG. 11D, Gabriel details displaying “topics of clicking to select/unselect a given topic), as well as directly search for a topic of interest by inputting the topic in a search box 1140.” This interface is considered equivalent to the toggling method of this claim.
and in response to receiving a selection of an unselected tag, setting the unselected tag as a selected tag (in paragraph 0049 and FIG. 11D, Gabriel details displaying “topics of interest,” on an interface. considered equivalent to a tag list of content categories. This interface “allows the user 101 to directly identify which topics are of his or her interest (e.g., by clicking to select/unselect a given topic), as well as directly search for a topic of interest by inputting the topic in a search box 1140.” This interface is considered equivalent to the toggling method of this claim).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to a tag list content recommendation system), Howes (directed to setting tags as selected), and Gabriel (directed to a toggling system for content topics) and arrived at a tag list content recommendation system that updates recommendation lists according to time intervals and toggles selected tags from users. A person of ordinary skill in the database field would be motivated to make such a combination to “help the users of mobile computing devices (e.g., smart phones) discover more of the information they want by delivering educated recommendations that are personalized to their interests” (Gabriel abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choe (U.S. Patent Publication No. 20090063568), details a system for maintain content tags for a user to produce content recommendation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PATRICK FRESNEDA/               Examiner, Art Unit 2169                                                                                                                                                                                         
/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169